Title: 1765. Tuesday. Decr. 31st.
From: Adams, John
To: 


       Went to Mr. Jo. Bass’s and there read Yesterdays Paper. Walked in the Afternoon into the Common and quite thro my Hemlock Swamp. I find many fine Bunches of young Maples, and nothing else but Alders. Spent the Evening at Home with Neighbour Field.
       The national Attention is fixed upon the Colonies. The Religion, Administration of Justice, Geography, Numbers, &c. of the Colonies are a fashionable Study. But what wretched Blunders do they make in attempting to regulate them. They know not the Character of Americans.
      